Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan Carter (REG 52,410) on 3/18/2022.
The application has been amended as follows: 
7. (currently amended): The electronic device of claim 1, 


wherein the at least one foreign matter collection member is disposed in at least one of a space between the first hinge structure and the inside of the hinge housing and a space between the second hinge structure and the inside of the hinge housing.





Allowable Subject Matter

Claims 1, 3-5, 7-8, 16-17 allowed.
With respect to claims 1, 3-5, 7-8, 16-17 the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:

“at least one of the first hinge structure and the second hinge structure includes:
a center bracket;
a first hinge bracket connected to the center bracket and configured to rotate in a first direction; and
a second hinge bracket connected to the center bracket and configured to rotate in a second direction, and
wherein a specified gap is formed between at least part of the first hinge bracket and a rear surface of the display or between at least part of the second hinge bracket and the rear surface of the display when the first housing and the second housing are in a flat state.”

The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.


1. JP (JPH05127775A) teaches an electronic device comprising: 

a first housing (1, figs 1, 4); 
a second housing (4, figs 1, 4);

a display (1a) disposed on the first housing 

at least one hinge structure (hinge within the device, see rotation unit 1b, fig 1) configured to connect the first housing and the second housing (fig 1);

a hinge housing (portion of 1 which holds 1b) configured to accommodate at least part of the at least one hinge structure (fig 3); and

at least one foreign matter collection member (3, 5, 9, fig 1) disposed on one side of the at least one hinge structure and configured to collect foreign matter introduced into the electronic device (since brush 3 collects dust).

However JP fails to specifically teach that the display is disposed on both the first housing and second housing.


Park (US 20170142847 A1) teaches a display (140, fig 1) is disposed on a first housing (110) and a second housing (120).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Park into the device of JP. The ordinary artisan would have been motivated to modify JP in the above manner for the purpose of having a larger display.

JP and Park fails to specifically teach that the at least one hinge structure includes:

a first hinge structure disposed at a left edge of the hinge housing; and

a second hinge structure disposed at a right edge of the hinge housing.


Koyama (US 8707516 B2) teaches at least one hinge structure includes:

a first hinge (31, fig 2) structure disposed at a left edge of the hinge housing; and

a second hinge structure (33, fig 2) disposed at a right edge of the hinge housing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two hinge structures as taught by Koyama into the device of JP. The ordinary artisan would have been motivated to modify JP since having two hinge structures as opposed to one larger hinge structure would save material in construction and also decrease the effort in periodic cleaning of the foreign matter collected.

JP, Park and Koyama fail to teach that at least one of the first hinge structure and the second hinge structure includes:
a center bracket;
a first hinge bracket connected to the center bracket and configured to rotate in a first direction; and
a second hinge bracket connected to the center bracket and configured to rotate in a second direction, and
wherein a specified gap is formed between at least part of the first hinge bracket and a rear surface of the display or between at least part of the second hinge bracket and the rear surface of the display when the first housing and the second housing are in a flat state

No reference was found to teach these remaining limitations.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841